ORDER
PER CURIAM:
Gustavo Ortiz appeals his conviction of second-degree murder following a jury trial in the Circuit Court of Jackson County. Ortiz alleges that he is entitled to a new trial because the circuit court erroneously admitted evidence: of his prior abusive relationship with the State’s principal witness; of the witness’ family’s disapproval of her relationship with Ortiz; and of the fact that Ortiz had been released from jail shortly before the murder. Ortiz also argues that the trial court committed plain error by permitting the State in closing argument to rely on the evidence of his abusive relationship with the State’s principal witness. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).